DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 1, 4, 8, 13 and 14 are objected to because of the following informalities:  
With respect to claim 1, line 7, it appears that “locate” should be ---located--- and in line 8, it appears that “taken” should be ---take---; in claim 4, line 2, it appears that ---of--- should be inserted between “speed” and “the”; in claim 8, it is suggested that “300” be deleted; in claim 13, line 10, it appears that “coordinate” should be ---coordinates---; and in claim 14, line 4, it appears that “remain” should be ---remains--- and “reaching” should be ---reaches---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 1, it is unclear as to what is meant by the recitation “lifts a load downwards,”.  

	With respect to claim 7, lines 5-6, “a first predetermined weight” is set forth twice.  Are these recitations the same or different.  Note that setting forth the same element again amounts to a double inclusion. 


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Claim 1 is allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a first camera facing the hook, the first camera being configured to taken images, in real time, within a field of view of the first camera; and a second camera facing away from the hook, the second camera being configured to taken images, in real time, within a field of view of the second camera; a controller coupled to the 3D camera module and the motor; and wherein the controller is configured to: obtain the images taken by the first camera when the hook lifts a load downwards, and obtain the images taken by the second camera when the hook lifts the load upwards; detect whether there are obstacles within the images taken by the first camera and the second camera; and control the motor to reduce working speed or stop when there is an obstacle within the images taken by the first camera or the second camera.  Claims 2-17 are allowable by virtue of their dependence from claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, Feng et al, Kosaka et al and Yu et al are cited to disclose at least collision determining devices using a 3D camera. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/